Citation Nr: 1605588	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for residuals of a jaw injury.

2.  Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran gave testimony in support of his claim during a videoconference hearing held before the undersigned.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for residuals of a jaw injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision declined to reopen the claim of service connection for the residuals of a jaw injury.

2.  Evidence received since the March 1998 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The rating decision dated in February 1998 denying the petition to reopen the claim for service connection for residuals of a jaw injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 

2.  As new and material evidence has been received, the requirements to reopen the claim for service connection for residuals of a jaw injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In finding that new and material evidence has been received to reopen the claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A March 1996 rating decision denied service connection for residuals of a jaw injury based upon a review of service treatment records and VA treatment records.  While service treatment records showed he received a traumatic blow to the chin area in April 1994 and was diagnosed as having a temporomandibular joint contusion, the RO determined that there was no evidence of a chronic disorder.  See Rating Decision - Narrative received March 25, 1996.

The Veteran was notified of the denials, but no appeal was received from the Veteran and he submitted no additional evidence within a year of these decisions.  Therefore, these decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran's September 1997 petition to reopen the claim was denied in a February 1998 rating decision on the basis that new and material evidence had not been received.  See Rating Decision - Narrative received February 24, 1998.

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the

In July 2010, the Veteran attempted to reopen his claim.  A January 2011 rating decision reopened the claim, but then denied on the merits.

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id.; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's testimony provides new and material evidence as he gave more detail as to the nature of the injury and it addresses the chronicity of his disorder in that he continued to have symptoms over the course of the 21 years since the injury first occurred.  See of Hearing Testimony.  This evidence, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim and satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Hence, the matter is properly reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).


ORDER

New and material evidence has been received, so the petition to reopen the claim for service connection for residuals of a jaw injury is granted.


REMAND

The Board finds that the April 2011 VA examination is inadequate to decide the claim.  The examiner placed emphasis on the reports from the Veteran and his wife that he clenched his teeth, which the Veteran has since denied, and the fact that the Veteran had not sought any intervention since the injury.  While the Veteran has not sought treatment, he has reported continuing symptoms since service and, indeed, has tried twice to establish service connection shortly after service, which the examiner did not appear to have considered.  The record also shows that on December 1997 VA examination, only 3 years after service, the clinician objectively noted jaw popping and diagnosed TMJ disease, which the April 2011 VA examiner did not appear to have considered.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dental examination to determine the likely etiology of his TMJ.  The Veteran's Virtual VA and VBMS records must be made available to and reviewed by the examiner.  The examiner should specifically indicate that the claims file has been reviewed.  The examiner should obtain a full history from the Veteran and report all clinical findings stemming from the examination.  All indicated tests or studies should be completed.

a) The examiner must comment on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's TMJ had its onset during service or is otherwise related to service.  

b) Although the examiner is expected to review the pertinent records in their entirety, his or her attention is directed to following:

* service treatment records in April 1994 that document a jaw injury

* the Veteran's statements beginning shorting after service that indicates he has had continuing jaw problems since the injury

* a December 1997 VA examination that diagnosed TMJ disease

c) The examiner is advised that the Veteran is competent to report his symptoms even if he did not seek treatment for them.

d) A complete rationale is needed that supports any opinion offered.  

2.  After the requested development has been completed, the examination report should be reviewed to ensure compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  After completing any other necessary development, readjudicate the claim and afford an opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


